In an action for a declaratory judgment, an injunc*852tion and damages, with respect to defendants’ construction of certain structures at the Roosevelt Field Shopping Center, plaintiff appeals from an order of the Supreme Court, Nassau County, dated t, July 14, 1971, which denied its motion for a preliminary injunction and an immediate trial. Order modified by striking from the first decretal paragraph thereof the words “and other relief ” and hy adding thereto a provision granting an immediate trial and setting this action down for a trial at the December 1971 Term of the Supreme Court, Nassau County, upon plaintiff’s service and filing of an appropriate note of issue and payment of the appropriate fees therefor. As so modified, order affirmed, without costs. Special Term erred in holding that plaintiff was guilty of laches as a matter of law in relation to the five structures being built in connection with Alexander’s Department Store in the Roosevelt Field Shopping Center. In the interests of justice an immediate trial should be held on all questions of fact. Rabin, P. J., Hopkins, Munder, Gulotta and Brennan, JJ., concur.